Citation Nr: 1212207	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  03-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected right knee disability.  

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected right knee disability.

4.  Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation, status post cardioversion, and hypertension.

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as an anxiety disorder with sleep impairment. 

7.  Entitlement to special monthly compensation (SMC) based on being housebound. 

8.  Entitlement to Dependent's Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims. 

In a September 2005 rating decision, the RO awarded the Veteran an additional 10 percent evaluation for his right leg disability, due to laxity, effective August 1, 2005. 

A hearing before the undersigned Veterans Law Judge at the RO was held in January 2006.  A copy of the hearing transcript is of record.  However, it should be noted that the issues before the Board at that time have been resolved.  The Veteran has not requested a hearing in regards to the remaining issues.   

In November 2006, the Board denied entitlement to an increased evaluation for the residuals of a right knee injury, evaluated as 10 percent disabling prior to August 1, 2005; denied entitlement to an evaluation higher than 10 percent for residuals of right knee injury, with a separate 10 percent evaluation for instability for the period from August 1, 2005; and determined that a January 14, 1999, rating decision did not contained clear and unmistakable error. 

The Veteran subsequently filed a timely appeal of the Board's November 2006 decision with the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court vacated the November 2006 Board's decision that denied entitlement to an increased evaluation for the residuals of a right knee injury, evaluated as 10 percent disabling prior to August 1, 2005; and denied entitlement to an evaluation higher than 10 percent for residuals of right knee injury, with a separate 10 percent evaluation for instability for the period from August 1, 2005.  Those issues were remanded to the Board for readjudication consistent with the January 2008 Joint Motion for Partial Remand.  The Veteran explicitly abandoned his appeal of the Board's determination that there was no clear and unmistakable error in a January 1999 rating decision. 

In an August 2006 rating decision, the RO denied service connection for degenerative joint disease of the left knee, a neck disability, anxiety with sleep impairment, PTSD, atrial fibrillation, status-post cardioversion, hypertension, and hypothyroidism.  In the rating decision, the RO also denied entitlement to special monthly compensation based on housebound status and eligibility to DEA; as well as determined that new and material evidence had not been received to reopen a service connection claim for sacralization of L5 vertebrae.  In September 2006, the RO received a notice of disagreement.  A statement of the case was issued in September 2008, and the Veteran submitted a substantive appeal in the same month. 

In a March 2010 decision, the Board again denied entitlement to an increased evaluation for the residuals of a right knee injury, evaluated as 10 percent disabling prior to August 1, 2005, and entitlement to an evaluation higher than 10 percent for residuals of right knee injury, with a separate 10 percent evaluation for instability for the period from August 1, 2005.  Entitlement to service connection for hypothyroidism was also denied in this decision. 

The Board reopened the claims for service connection for PTSD and a back disability in the March 2010 decision.  The reopened claims, the claims of entitlement to service connection for a left knee disability; a neck disability; anxiety with sleep impairment; a cardiovascular disability; claim of entitlement to SMC ; and eligibility to DEA benefits were then remanded to the Appeals Management Center (AMC), in Washington, D.C. for additional development.  The requested development has been completed, and the claims have been returned to the Board for further review. 


FINDINGS OF FACT

1.  The service treatment records are negative for evidence of a left knee disability, and the initial evidence of a left knee disability is dated many years following active service; a preponderance of the evidence is against a finding that the left knee disability was caused or aggravated by the Veteran's service connected right knee disability.  

2.  The discovery of the sacralization of L5 only two weeks after entry into active service is clear and unmistakable evidence that it existed prior to service; this disability did not increase in severity during service.

3.  A preponderance of the evidence is against a finding of a nexus between the Veteran's current lumbar spine disability and active service; the preponderance of the medical evidence is also against a finding that the lumbar spine disability was caused or aggravated by the Veteran's service connected right knee disability.  

4.  A preponderance of the evidence is against a findings of a nexus between the Veteran's current cervical spine disability and active service; a preponderance of the evidence is also against a finding that the cervical spine disability was caused or aggravated by the Veteran's service connected right knee disability.  

5.  The service treatment records are negative for any evidence of a cardiovascular disability, to include atrial fibrillation, status post cardioversion and hypertension, during active service or until many years after discharge from active service; a preponderance of the evidence is also against a finding that the cardiovascular disabilities were caused or aggravated by the Veteran's service connected right knee disability.  

6.  The two stressors the Veteran claims resulted in PTSD have not been verified, and even if they were verified uncontroverted medical opinion states that they are not sufficient to support a diagnosis of PTSD.  

7.  The service treatment records are negative for evidence of a psychiatric disability; the initial evidence of an acquired psychiatric disability is dated many years after discharge from service, and the preponderance of the competent medical evidence indicates that these disabilities are not related to service nor to the Veteran's service connected right knee disability. 

8.  The Veteran has a two service connected disabilities both involving his right knee that are each evaluated as 10 percent disabling; he has a combined evaluation of 20 percent. 

9. The Veteran is not in need of regular aid and attendance, is not housebound, and is not service connected for disability resulting in the loss of use of a hand or foot, or loss of both buttocks, one or more creative organs, blindness of one eye, deafness of both ears, or complete organic aphonia. 

10. The Veteran is still living, is not missing while on active duty, and has a combined service connected evaluation of 20 percent. 





CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, nor may degenerative joint disease of the left knee be presumed to have been incurred due to active service, and it was not incurred due to or aggravated by a service connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

2.  A lumbar spine disability was not incurred in or aggravated by active service, nor may degenerative joint disease of the lumbar spine be presumed to have been incurred due to active service, and it was not incurred due to or aggravated by a service connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

3.  A cervical spine disability was not incurred in or aggravated by active service, nor may degenerative joint disease of the cervical spine be presumed to have been incurred due to active service, and it was not incurred due to or aggravated by a service connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

4.  A cardiovascular disability, to include atrial fibrillation, status post cardioversion and hypertension, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred due to active service, and it was not incurred due to or aggravated by a service connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

5.  PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(f) (2011).  

6.  An acquired psychiatric disability, claimed as an anxiety disorder with sleep impairment, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

7.  The criteria for entitlement to special monthly compensation have not been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011). 

8.  The criteria for entitlement to Dependent's Educational Assistance have not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the VCAA duty to notify was satisfied by way of letters dated in August 2005 and May 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  

Although portions of the notification were not provided to the Veteran until after the initial adjudication of his claims, the Board notes that the Veteran's claims have been readjudicated since he received notification and had an opportunity to respond.  The most recent readjudication was in November 2011.  The Board concludes that the duty to notify has been met and will proceed with adjudication of his appeals.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran declined a hearing for the issues that remain on appeal.  Records have been obtained from the Social Security Administration (SSA).  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Additional attempts were made to verify the Veteran's stressors, but, the Veteran did not respond to a request to provide additional detail.  After negative replies were received from all record repositories and from the U.S. Army and Joint Services Records Research Center (JSRRC) in April 2010 and May 2010, the AMC made a formal finding that there was insufficient evidence to allow JSRRC to make an additional attempt to verify the Veteran's claimed stressors.  In view of the medical opinion that his claimed stressors are insufficient to support a diagnosis of PTSD, any additional efforts towards verifying the stressors would be of no benefit to the Veteran.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed several disabilities either as a direct result of active service or as secondary to his service connected right knee disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis or cardiovascular-renal disease to include hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Orthopedic Disabilities

The Veteran contends that he has developed a left knee disability, a lumbar spine disability, and a cervical spine disability as a result of an automobile accident during active service in which he states he flipped a fuel truck.  He also believes that these disabilities may be the result of his service connected right knee disability.  He argues that his change in gait has caused or aggravated these disabilities.  

The Veteran's October 1973 entrance examination shows that his spine and lower extremities were normal upon entrance into service.  He did not report any disabilities of the spine or lower extremities on a Report of Medical History he completed at that time.  

Service treatment records show that the Veteran complained of low back pain located in the right paraspinal group in November 1973.  He stated that the pain had been present for approximately one year.  The Veteran had not sustained any trauma to his back.  An X-ray study revealed sacralization of L5.  

The remainder of the service treatment records is negative for injuries or complaints pertaining to the left knee, the lumbar portion of the spine, or the cervical portion of the spine.  

The April 1975 discharge examination stated that the spine was normal.  Crepitus of the right knee was noted, but there were no complaints or findings pertaining to the left knee.  The discharge examination did not include a Report of Medical History.

The Veteran's personnel records have been requested and received.  These records are negative for evidence of a traffic accident such as a Line of Duty determination or Court Martial.  

The post service medical records show that the Veteran was afforded a VA examination in June 1975.  The Veteran described a fall during service that resulted in an injury to his right knee.  He stated that he had a lumbar strain when he was in service, but could not remember how the injury had occurred.  At the present, he complained of pain that was mild to moderate off and on in the lumbar region, especially in the right paravertebral muscles at the level of the lumbar region.  On examination, there was tenderness of the right paravertebral muscles of the lumbar region, but the range of motion was not limited or painful.  The diagnosis was lumbar strain, mild to moderate, symptomatic.  There were no complaints or findings pertinent to the left knee or cervical spine.  

Service connection for a right knee disability was established in an April 1976 rating decision. 

Private treatment records from September 1985 and October 1985 indicate that the Veteran received extensive treatment following a MVA.  He was noted to have been in a previous MVA in 1979.  

The Veteran underwent another VA examination in February 1986.  He had a history of low back problems initially dating from an accident in 1979.  He had been involved in another accident in September 1985.  While driving his car in September 1985, the Veteran was hit from behind by another vehicle and received multiple injuries and cuts.  He then complained of a good deal of pain in the cervical spine and the lumbosacral spine area.  He was noted to walk with a slight limp that favored the right knee.  He gave a history of having injured his right knee while on maneuvers in Germany.  A private examiner had diagnosed cervical sprain.  A computed axial tomography (CAT) scan revealed bony changes of the lumbosacral spine at L5 to S1 and soft tissue density consistent with a bulging sac at the L4 to L5 level.  The impressions included status post multiple trauma involving the cervical spine and the lumbosacral spine, rule out any traumatic arthritis of the cervical spine.  Also rule out traumatic herniation of the disc of the lumbosacral spine with chronic low back pain syndrome.  

In a March 1996 letter, the Veteran's private doctor notes that the Veteran had undergone X-rays of the right and left knee and the lumbosacral spine.  No acute boney pathology was noted.  The diagnoses included acute internal derangement of the lumbosacral spine.  Private March 1996 treatment records include a diagnosis of herniated disc of the lumbosacral spine. 

Private medical records dated September 1997 show that the Veteran was seen with complaints of problems with both his knees.  

A VA X-ray study dated September 1997 shows that the Veteran was seen for low back pain and bilateral knee pain.  The X-ray study of the lumbar spine noted a transitional vertebra of L5, and a minimal marginal osteophyte formation at the Vertebra of T12 and L1.  There was a slight wedge deformity at that level presumably due to an old compression fracture.  

VA treatment records from December 1997 state that the Veteran's knee was injured in a fall in 1973 during service.  A 1979 motor vehicle accident resulted in pain in his neck and back.  

May 2005 VA treatment records show that the Veteran presented with severe chronic non traumatic left knee pain.  

The Veteran was afforded a VA examination of the joints in July 2005.  The history of the right knee injury was noted, and he was reported to have undergone right knee surgery on two or three occasions.  The Veteran currently complained of pain in both knees.  Following the examination, the diagnoses included osteoarthritis of the left knee.  The examiner opined that the Veteran's left knee disability was "not likely or related to the veteran's service-connected right knee disability."  The bases for this opinion was that the Veteran reported his left knee symptoms had begun in 1980, which was approximately five years after discharge from service.  There seemed to have been a natural progression of the pathology of the left knee, which could be a result of the Veteran's weight and the time passed since the original injury of the right knee.

The Veteran stated that he had experienced left knee pain for the past two or three years in August 2005 VA treatment records.  

In listing the Veteran's current disabilities, September 2005 VA treatment records state that the Veteran has a history of degenerative joint disease of the spine with spinal stenosis and herniated nucleus pulposes since 1974.  There were no additional statements or opinions in support of this history. 

A January 2005 VA treatment record includes an assessment of right knee pain and low back pain.  The examiner opined that it was more likely than not that the Veteran's right knee disability had contributed to the degenerative joint disease findings of the lumbosacral spine.  He added that if the spinal stenosis was degenerative in nature, then it would have also been contributed to by chronic right knee pain.  

VA treatment records from January 2006 show that the same examiner who provided the January 2005 opinion further stated that the Veteran has experienced chronic cervical and back pain since a MVA during military service.  Following an examination which included a review of magnetic resonance imaging (MRI) results, the assessments included chronic left knee pain with tear of the medial meniscus; spinal stenosis at C2 to C7 with disc protrusions; and multilevel spinal stenosis of the lumbar spine.  The examiner stated that it was more likely than not that both the cervical spine disability and the lumbar spine disability were the result of the traumatic injury sustained during service.  

Additional VA treatment records from June 2006 include an orthopedic surgery outpatient note.  This record indicates that the Veteran was status post arthroscopy of both knees.  He was overly concerned about MRI findings of the left knee and believed that his medial meniscus tear had not been addressed and continued to cause him pain.  There was no history of a left knee injury.  The Veteran expressed his belief that his right knee disability had caused the left knee disability.  An X-ray study revealed moderate tricompartmental degenerative joint disease of the left knee.  The examiner reviewed the X-ray findings and operative reports with the Veteran, and reassured that a medial meniscectomy was performed at the time of his arthroscopic surgery.  The examiner explained to the Veteran that there was no evidence to support his belief that his right knee disability had caused his left knee disability but he was unsatisfied.  

The Veteran was provided a VA orthopedic examination in September 2010.  The claims folder was reviewed by the examiner.  The Veteran was reported to have a history of longstanding bilateral knee pain.  Following the examination, the diagnosis was degenerative joint disease of the left knee.  The examiner opined that it was less likely than not that that the Veteran's left knee disability was aggravated by his service connected right knee disability.  The rationale was that based on a review of the medical records, a review of the medical literature, and the examiner's own clinical experience, there was no evidence that degenerative joint disease of one knee can lead to worsening of degenerative joint disease of the other knee.  It was clear that the Veteran had a generalized arthritic condition that was affecting many of his joints, but an aggravation nexus could not be made.  

In regards to the lumbar spine and cervical spine, the diagnoses were degenerative disc disease and degenerative joint disease.  The examiner opined that neither the cervical spine disability nor the lumbar spine disability were caused by or a result of military service.  The rationale was that there was no evidence of a neck problem during service and although the Veteran had low back complaints in 1973 there was no mention of a spine problem at separation and no evidence of a chronic condition following discharge.  The Veteran had performed heavy labor as his first job after service for about 5 to 10 years before he was injured in a 1985 MVA which definitely caused a neck and lumbar injury.  Therefore, the examiner was unable to make a nexus to service.  The examiner further opined that the Veteran's cervical and lumbar spine disabilities were not aggravated by his service connected right knee disability.  This was based on a review of the medical records, a review of the medical literature, and the examiner's own clinical experience which was that there is nothing to support the claim that degenerative joint disease of a knee leads to degenerative disc disease of the cervical or lumbar spine.  

Prior to analyzing each of the Veteran's orthopedic claims, the Board finds it necessary to determine the credibility of the Veteran's contention that he was involved in a MVA during service, as it affects each of his claims.  After careful consideration of the Veteran's statements and all the available evidence, the Board finds that this contention is not credible.  

Although the Veteran reports being treated for multiple injuries due to the MVA in service, the service treatment records are completely negative for any evidence that the Veteran was involved in a MVA.  Furthermore, his personnel records are also negative for any such evidence.  The Veteran failed to report a history of a MVA in service on a VA examination conducted in June 1975, when he had his original claim pending and it would have been in his interest to do so.  The Veteran again failed to report this accident at a February 1986 VA orthopedic examination, although he did note a 1979 MVA and the 1985 MVA.  He also failed to report a history of a MVA in service during private treatment following another MVA in 1985.  This is particularly relevant because the Veteran did report the previous 1979 MVA when he was receiving the treatment following the 1985 MVA, at which time he would have been expected to supply the most accurate history he could in order to receive the best treatment possible following his acute injuries.  In fact, it does not appear that the Veteran reported a MVA in service until he submitted his current claims, when it would be to his financial advantage to have been involved in a MVA in service.  At the very least, the Veteran failed to supply such a history on many previous occasions when it would have been to his medical and financial advantage to do so.  For these reasons and the absence of any independent evidence of a MVA in service, the Board finds this assertion is not credible.  

The Board finds that the Veteran's left knee disability is not related to active service or to his service connected right knee disability.  The service treatment records are negative for evidence of an injury or a complaint regarding the left knee, and a left knee disability was not shown until approximately 1996.  There is no evidence of a nexus between the current left knee disability and active service on the basis of either continuity of treatment or competent medical opinion.  Therefore, service connection for a left knee disability as directly related to service may not be established or presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As for the Veteran's belief that his left knee disability is the result of his service connected right knee disability, there is no competent evidence to link the two disabilities.  The September 2005 VA examiner opined that the left knee 

disability was not related to the right knee disability.  June 2006 VA treatment records show that a second examiner had informed the Veteran that there is no evidence of such a relationship.  Finally, the September 2010 VA examiner opined that the right knee disability has not aggravated the left knee disability.  The Board concludes that there is no basis for service connection for a left knee disability as secondary to the right knee disability.  38 C.F.R. § 3.310(a). 

The Board further finds that service connection for a lumbar spine disability is not warranted on either a direct or secondary basis.  At this juncture, the Board acknowledges that the Veteran's entrance examination showed that his spine was normal.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Therefore, the Veteran is entitled to the presumption of soundness. 

Regulations also note that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).  

In this case, the Veteran entered active service on April 28, 1973.  He complained of back pain of approximately one year's duration that was not precipitated by any trauma on November 12, 1973 and was then discovered to have sacralization of L5 on an X-ray study conducted at that time.  Given that this sacralization was discovered only two weeks after the Veteran's entrance into service and did not follow any trauma, the Board finds that it clearly and unmistakably existed prior to entering active service.  Furthermore, as there is no evidence of any additional complaints or treatment during the remainder of the Veteran's service, and as the discharge examination found the spine to be normal, this disability clearly did not increase in severity during service.  Service connection for sacralization of L5 is not warranted.  

The Board's determination that service connection for the sacralization of L5 is not warranted does not preclude consideration of service connection for the other lumbar spine disabilities that were diagnosed over the years such as lumbar sprain, degenerative joint disease or degenerative disc disease.  However, the evidence also fails to support entitlement to service connection for a lumbar spine disability other than the sacralization of L5.  

The September 2010 VA examination diagnosed the Veteran as having degenerative disc disease and degenerative joint disease of the lumbar spine.  Therefore, the first requirement for service connection has been met.  

However, the evidence does not show a nexus between the Veteran's current lumbar spine disability and any injury or event during active service.  

As noted, the service treatment records are negative for evidence of an injury to the lumbar spine, and there are no lumbar spine complaints recorded subsequent to November 1973.  The April 1975 discharge examination showed that the spine was normal.  

Following discharge, the Veteran was noted to have symptomatic mild to moderate lumbar strain on a June 1975 VA examination.  The examiner did not provide an opinion as to whether or not this was related to service or whether it represented a chronic disability.  However, the next evidence of a lumbar spine disability was not recorded until the treatment the Veteran received in conjunction with his 1985 MVA.  Although the Veteran has received more or less regular treatment for a lumbar spine disability since 1985, given the 10 year gap between the 1975 complaints and the 1985 accident, as well as the Veteran's lack of report of treatment during this period, continuity of symptomatology is not demonstrated.  

Furthermore, the preponderance of the competent medical opinions does not relate the current lumbar spine disability to active service.  

The June 2006 VA doctor stated that the Veteran had been involved in a MVA during active service, and then opined that it was more likely than not that the Veteran's current lumbar spine disability was the result of the traumatic injury sustained during service.  As previously noted, there is no independent evidence that the Veteran was involved in a MVA during service, and the Veteran's contentions in this matter are not credible.  As an opinion based upon an inaccurate factual premise has no probative value, the June 2006 opinion is of no benefit to the Veteran.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  

In contrast, the September 2010 VA examiner reviewed the Veteran's claims folder in order to ascertain an accurate medical history.  This examiner opined that the lumbar spine disability was not related to active service, and then proceeded to provide several reasons and bases in support of this opinion, such as the Veteran's employment history, the 1985 MVA, a review of the medical literature and the claims folder, and his own experience.  This opinion is clearly of greater probative value than the June 2006 opinion, and as such it precludes entitlement to service connection for a lumbar spine disability on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, the Board also finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability was caused or aggravated by his service connected right knee disability.  

The January 2005 VA examiner opined that the Veteran's right knee disability had contributed to the degenerative joint disease findings of the lumbosacral spine.  He did not indicate that he had reviewed the Veteran's medical records, and he did not provide any explanation for his opinion.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In contrast, the September 2010 VA examiner not only provided the Veteran a physical examination but reviewed the Veteran's claims folder.  He concluded that the lumbar spine disability was not caused by service, and it was not aggravated by the right knee disability.  The reasons and bases for this opinion were provided by the examiner, and included a review of the medical records, a review of the medical literature, and the examiner's own clinical experience which was that there is nothing to support the claim that degenerative joint disease of a knee leads to degenerative disc disease of the lumbar spine.  As this examiner both reviewed the Veteran's claims folder and provided reasons and bases for his opinion, the Board finds that it is more probative than the January 2005 opinion.  As such, the preponderance of the evidence weighs against the Veteran's claim, and service connection for the lumbar spine disability as secondary to the service connected right knee disability is not established.  38 C.F.R. § 3.310(a).

Similarly, the evidence does not support entitlement to service connection for a cervical spine disability as either due to service or as secondary to the service connected right knee disability.  

The evidence establishes that the Veteran has a current cervical spine disability, which has been diagnosed as degenerative disc disease and degenerative joint disease of the cervical spine.  Therefore, the first requirement for service connection has been met.  

However, the evidence does not show a nexus between the Veteran's current cervical spine disability and any injury or event during active service.  

The service treatment records are negative for injury or complaint pertaining to the cervical spine, and the spine was normal at discharge.  The initial evidence of a cervical spine disability is found in the medical records of the treatment following the Veteran's 1985 MVA, at which time he was diagnosed with a cervical sprain.  The Veteran has received treatment on a more or less regular basis since 1985, but given the 10 year period between discharge from service and the initial evidence of a disability, continuity of symptomatology is not demonstrated.  

The preponderance of competent medical opinion is also against the Veteran's claim.  The June 2006 VA doctor stated that the Veteran had been involved in a MVA during active service, and then opined that it was more likely than not that the Veteran's current cervical spine disability was the result of the traumatic injury sustained during service.  This opinion has the same flaw as the opinion for the lumbar spine, in that it is based on the unsupported assertion that the Veteran was involved in a MVA during service.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In contrast, the September 2010 VA examiner reviewed the Veteran's claims folder in order to ascertain an accurate medical history.  This examiner opined that the cervical spine disability was not related to active service, and then proceeded to provide several reasons and bases in support of this opinion, such as the Veteran's employment history, the 1985 MVA, a review of the medical literature and the claims folder, and his own experience.  This opinion is clearly of greater probative value than the June 2006 opinion, and as such it precludes entitlement to service connection for a cervical spine disability on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As for the contention that the cervical spine disability was incurred or aggravated due to the service connected right knee disability, there is no competent medical opinion to support this assertion.  The September 2010 VA examiner opined that not only was the cervical spine disability not caused by service; it was not aggravated by the right knee disability.  The reasons and bases for this opinion were provided by the examiner, and included a review of the medical records, a review of the medical literature, and the examiner's own clinical experience which was that there is nothing to support the claim that degenerative joint disease of a knee leads to degenerative disc disease of the cervical spine.  The preponderance of the evidence weighs against the Veteran's claim, and service connection for the cervical spine disability as secondary to the service connected right knee disability is not demonstrated.  38 C.F.R. § 3.310(a).

Cardiovascular Disability

The Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a cardiovascular disability, to include atrial fibrillation, status post cardioversion, and hypertension.  

The service treatment records do not contain complaints or treatment pertaining to the cardiovascular system.  The April 1975 discharge examination states that the heart was normal, as was the vascular system.  The chest X-ray was negative and blood pressure was 114/58.  

Following service, the Veteran's cardiovascular system was found to be normal at a June 1975 examination.  At the February 1986 VA examination, the Veteran was noted to have no history of hypertension or cardiovascular symptoms.  Blood pressure was 140/80.  The impressions did not include any related to the cardiovascular system.  

The initial evidence of cardiovascular symptoms was in January 1996, when the Veteran was seen with complaints of atypical chest pain.  He reported a history of cardiac arrhythmia and arteriosclerotic heart disease.  The remainder of the VA and private treatment records indicate that the Veteran has continued to receive care for cardiovascular complaints since that time.  April 2006 VA treatment records state that the Veteran does not have coronary artery disease.  The September 2010 VA examination contains diagnoses of hypertension, and atrial fibrillation resolved with no residual.  This examiner opined that the Veteran's hypertension was not due to or related to military service.  The reasoning was that the service treatment records were negative for hypertension, and they did not contain evidence of elevated blood pressures or any heart or cardiovascular condition.  There was also no evidence of hypertension or elevated blood pressure readings within 18 months of active duty.  Finally, the examiner opined that the Veteran's hypertension had not undergone a permanent increase in severity due to any chronic pain associated with any service connected disability.  

Therefore, in the absence of any evidence of hypertension or any other cardiovascular disability in service or until many years after discharge from service, and in the absence of any competent medical opinion that relates the Veteran's current cardiovascular diagnoses to either active service or the service connected right knee disability, the preponderance of the evidence is against service connection for cardiovascular disability, to include atrial fibrillation, status post cardioversion, and hypertension, as either directly incurred in service, or presumed to have been incurred in service, or as incurred or aggravated by the service connected right knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 5107(b); 38 C.F.R. §§ 3.307, 3.309.  

Psychiatric Disabilities

The Veteran contends that he has developed PTSD as a result of two incidents that occurred during active service.  He further contends that he has developed an anxiety disorder and sleep impairment due to service, and that his right knee disability and the other disabilities he believes are the result of service have either caused or contributed to this disability.  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  

However, the new regulation is concerned solely with stressors related to a Veteran's fear of hostile military or terrorist activity.  As neither of the Veteran's claimed stressors are concerned with hostile activity, the new regulation does not apply.  See 38 C.F.R. § 3.304(f)(3) (2011).  

A review of the service treatment records shows that they are negative for psychiatric complaints or treatment.  His April 1975 discharge examination was normal.  

August 1997 VA treatment records show that the Veteran presented with symptoms of depression, nightmares, and anxiety.  He was described as a Vietnam veteran with no combat, but had worked with nuclear weapons and the Pershing missile.  He had been seen in crises and referred for further evaluation.  The provisional diagnosis was PTSD.  During the examination the Veteran reported witnessing a nuclear warhead drop accidentally but no explosion occurred since it was not attached to the missile.  He also reported that he had flipped a fuel truck over once when he rounded an icy curve, but this did not result in a serious injury of any kind nor did the truck explode.  The examiner stated that these two stressors were all the Veteran reported as military stressors.  However, the examiner stated that these stressors were not of adequate severity to meet the criteria for PTSD even though he had somatization.  The Veteran did have a right knee disability due to service as well as several other medical problems, including rheumatoid arthritis, hyperthyroidism, and cardiac arrhythmia.  The impression was dysthymic disorder triggered by medical problems with resulting disability and unemployment.  The Veteran was referred to the mental health clinic. 

VA treatment records from September 1997 show that the Veteran reported a sense of anxiety and dysphoria with worries and concerns over his financial and medical situation.  The Veteran reported concerns while he was stationed in Europe over the use of Pershing missiles and nuclear weapons, and a car accident in which he injured his right knee.  

The Veteran was hospitalized at a VA facility from September 1997 to October 1997.  He was admitted on the recommendation of his outpatient psychiatrist for depression secondary to multiple stresses.  These were severe financial difficulties and multiple medical problems including some related to his service connected right knee.  The diagnoses were an acute adjustment disorder, and rule out major depressive disorder.  The Veteran was also noted to have narcissistic personality traits.  

The post service evidence includes the report of a private psychiatric examination conducted in March 1998.  He was said to have been diagnosed with PTSD, which the examiner stated he described very well.  The Veteran said that he had nightmares after an episode in service when a bomb fell and he saw it explode.  He had been receiving treatment from the VA.  The Veteran had so many complaints they were impossible to follow.  The examiner said that it would be possible to think he was malingering in that he drove to the appointment, but based on his physical complaints it did not appear that he should be driving.  Following the examination, the diagnoses were possible PTSD, and depression.  

VA treatment records dated April 1998 state that the Veteran attends the clinic as of that day.  He remained edgy and reported flashbacks to his nuclear weapon unit in Germany.  He stated that they dropped a warhead while working on a missile.  The Veteran said that ever since that incident, sudden noise would make him very frightened.  

VA treatment records from July 1999 state that the Veteran's organic affective disorder was a maturation of his medical conditions.  

A 2001 decision from the Social Security Administration (SSA) shows that the Veteran's primary diagnosis was chronic lumbar strain, with a secondary diagnosis of an affective disorder.  

September 2005 treatment records from the VA mental health clinic show that the Veteran was distraught about recent bad weather and thunder.  He said it reminded him of an incident in service when the unit to which he was assigned had a missile with a nuclear warhead suddenly fall to the ground.  The Veteran said that he ran, but fell and cut his knee.  Afterwards he became so tense and nervous that he was treated in service for nerve medication and depression.  He claimed that he was eventually discharged early because he was unable to perform his duties due to this incident and his injuries and depression.  The diagnoses were listed by the codes found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV).  These were 293.83 (a mood disorder due to a general medical condition), 300.0 (an anxiety disorder not otherwise specified), and 309.81 (PTSD).  

VA treatment records from November 2005 contain diagnoses of a major depressive disorder, recurrent, and noncombat related PTSD by history.  A December 2005 letter from a VA psychologist states that the Veteran was undergoing treatment for depression and chronic pain.  

April 2006 treatment records show that the Veteran said that his mind had not been right ever since an incident during service when a Pershing missile feel from the launcher and he worried that it could have blown them all up.  After examination, the diagnoses were PTSD by history, major depressive disorder, and recurrent anxiety disorder.  

The Veteran submitted a stressor statement in support of his claim for PTSD in May 2006.  The two incidents he reported were a missile falling, causing him to run and fall and resulting in a right knee injury.  The second incident was when a truck flipped on an icy slope, injuring his neck, back, and shoulder.  He stated that this would be supported by his medical records.  

VA treatment records dating from 2007 to 2010 indicate that the Veteran continued to be followed at the mental health clinic.  The assessments included depression, anxiety and either PTSD or PTSD by history.  

The Veteran was provided a VA psychiatric examination in September 2010 as part of his current claim.  The claims folder was reviewed by the examiner, as were the medical records.  The examiner interviewed the Veteran, reviewed his medical and psychiatric history, and conducted a mental status examination.  The Veteran reported flipping a fuel truck during service and further related the incident in which a nuclear weapon fell off its platform.  The examiner stated that after reviewing the claims folder and electronic records, it was his professional opinion that the Veteran met the diagnostic criteria for depression not otherwise specified and cannabis abuse.  These diagnoses were less likely than not caused by or as a result of active service or to any chronic pain associated with a service connected disability.  The rationale for this opinion was that there were no or minimal symptoms reported.  There was no objective evidence of a functional impairment socially, occupationally, or in his activities of daily living based on a mental disorder.  He had several factors contributing to a history of depression since childhood including his family history.  

Initially, the Board notes that in regards to the Veteran's claim for service connection for PTSD, he has consistently claimed only two stressor incidents that he believed caused his disability.  Neither of these incidents is related to combat.  The first incident he alleges was a MVA in service in which he flipped a fuel truck.  The second incident is when a nuclear warhead fell to the ground.  

Numerous attempts have been made to obtain the necessary records required to verify the Veteran's claimed stressors, but these have been unsuccessful.  They have been hampered in part by the Veteran's own vagueness.  For instance, the May 2006 stressor statement states only that the stressors occurred in 1974, with no attempt to give a more approximate date.  The location is listed only as Germany, and the Veteran was unable to recall the name of his unit.  The Veteran did not respond to the most recent requests to provide more detailed information. 

The Veteran's personnel records have been obtained and they include the names of his units.  They do not include any information regarding the claimed stressors, such as a Line of Duty determination regarding injuries he claimed to have received in the alleged MVA.  The service treatment records also fail to show treatment for the physical injuries the Veteran sometimes claims to have incurred in the MVA, and they do not show treatment he claims to have received for psychiatric problems after the incident with the nuclear warhead.  They do show treatment for the Veteran's right knee injury, but there is no history that relates the injury to an accident with a warhead.  In fact, the Veteran reported sustaining the right knee injury during field maneuvers at the June 1975 VA examination without mentioning any missile incident.  The JSRRC notes that they have contacted several different record repositories in an attempt to assist the Veteran but to no avail.  It was noted that morning reports were unlikely to have been created.  The Board further notes inconsistencies with the Veteran's stressors, in that he denied being injured in the MVA in August 1997 VA treatment records but reported several physical injuries as a result of the MVA on his May 2006 stressor statement.  Given the complete lack of independent verification of the two claimed stressors and the vagueness and inconsistencies in the Veteran's reports, the Board must find that the Veteran's claimed stressors are not verified.  

However, the Board notes that even if the stressors were verified, the Veteran's claim for service connection for PTSD would still fail.  He does not have a verified diagnosis of PTSD that has been specifically related to the reported stressors during active service.  The only physician to discuss the Veteran's stressors in relation to the adequacy to support a diagnosis of PTSD was the August 1997 VA examiner who was apparently the first to see the Veteran.  This examiner specifically states that the Veteran's stressors were inadequate to support a diagnosis of PTSD.  Although subsequent private and VA records include diagnosis of PTSD or PTSD by history, and some of these records include the Veteran's descriptions of one or more of his stressors, none of these records relate the diagnosis of PTSD generally to active service or specifically to one or more of the claimed stressors.  In fact, the September 2010 VA examination was unable to make a diagnosis of PTSD.  Therefore, in consideration of the facts that the Veteran's claimed stressors have not been verified, that uncontroverted medical opinion has found that even if these stressors were verified they would be inadequate to support a diagnosis of PTSD, and that a current diagnosis of PTSD is not confirmed, the preponderance of the evidence is against the Veteran's claim, and service connection is not established. 

The Veteran does have confirmed diagnoses of other psychiatric disabilities, to include an anxiety disorder and depression.  The preponderance of the evidence indicates that they are not related to either active service or to any service connected disability. 

The Veteran has on at least one occasion claimed that he received psychiatric treatment during active service, and that this resulted in his early discharge from service.  Although the Veteran did receive an early discharge, the service treatment records are negative for treatment for a psychiatric disability or related complaints, and the April 1975 discharge examination shows that the psychiatric examination was normal.  

Although the Veteran has elsewhere reported that his first psychiatric symptoms began within a few years of discharge from service, the medical records show that he initially received treatment in 1997.  Subsequent records note that he was suffering from anxiety as a result of his medical condition and severe financial pressures.  The September 1997 to October 1997 hospitalization report adds that some of these medical conditions were the result of his service connected right knee disability.  However, as has been demonstrated, the specialists in regards to those conditions have each determined that the Veteran's additional disabilities are not the result of his service connected right knee disability.  Furthermore, the September 2010 VA examiner opined that the Veteran's psychiatric diagnoses were less likely than not caused by or as a result of active service or to any chronic pain associated with a service connected disability.  The examiner provided reasons and bases for this opinion.  Therefore, given the absence of any evidence of treatment for a psychiatric disability during service or until many years after discharge from service, and given the lack of a competent medical opinion that relates the Veteran's psychiatric diagnoses to either active service or his service connected right knee disability, entitlement to service connection may not be awarded.  

In reaching these decisions, the Board acknowledges the Veteran's sincere belief that his service connected right knee disability has either caused or aggravated his other disabilities.  However, the Veteran is not competent to express such an opinion, and the preponderance of the competent medical opinions has found that there is no such relationship.  

SMC

The Veteran contends that he is entitled to SMC on the account that he is housebound or in need of aid and attendance.  

SMC is payable to a veteran who by reason of service connected disability is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

SMC is also payable, under 38 U.S.C. 1114(s), where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 C.F.R. § 3.350(i)(2). 

It is noted that, in order for the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the evidence does not support entitlement to SMC. 

The veteran is service connected for two disabilities, both relating to his right knee injury.  Each of these disabilities is evaluated as 10 percent disabling, and the Veteran has a combined 20 percent rating.  Therefore, he does not meet the schedular criteria found at 38 U.S.C.A. § 1114(s). 

Furthermore, the evidence does not show that the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance.  The evidence also does not show that the Veteran is housebound.  Indeed, the Veteran appeared at a January 2006 hearing before the undersigned Veterans Law Judge in regards to his right knee disability.  He also appeared at a September 2010 VA examination to ascertain the need for aid and attendance or being housebound.  The examiner found that the Veteran was not housebound and that he was able to travel outside the home.  The Veteran described his daily activities as watching television and trying to spend some time outside.  He wore bilateral knee braces but was able to get these on and off by himself.  He could walk for hundreds of yards by himself and there were no restrictions on leaving the home.  The examiner found that the Veteran was able to perform all self care functions.  Finally, the Veteran is not service connected nor is there any evidence he has any of the disabilities listed at 38 U.S.C.A. § 1114(k) that would warrant SMC.  The fact that he was able to testify verbally at his hearing demonstrates that he does not have complete organic aphonia.  Therefore, as none of the criteria have been met, the Veteran is not entitled to SMC. 


DEA

The Veteran believes that he is entitled to Chapter 35 educational benefits for his dependents.  

The statute and regulations provide that a program of education or special restorative training under Chapter 35 of Title 38 United States Code may be authorized for a surviving child of a: (1) veteran who died of a service-connected disability; (2) a veteran who died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability, (3) a veteran who has a total disability permanent in nature resulting from a service-connected disability, or (4) a person who is on active duty as a member of the Armed Forces and who now is, and, for a period of more than 90 days, has been listed as missing in action, captured in the line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. §§ 21.3020, 21.3021 (2011).  

In this case, the Veteran is still living, and is not listed as missing in action on active duty.  He is service connected for two disabilities, with a combined evaluation of 20 percent.  Therefore, it is clear that the Veteran does not meet the criteria for entitlement to DEA benefits, and his appeal must fail.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability is denied. 

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected right knee disability is denied. 

Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected right knee disability is denied. 

Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation, status post cardioversion, and hypertension is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disability, claimed as an anxiety disorder with sleep impairment is denied. 

Entitlement to special monthly compensation based on being housebound is denied. 

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


